      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 1 of 46


 1   Joshua Konecky, SBN 182897
     Nathan Piller SBN 300569
 2   SCHNEIDER WALLACE
     COTTRELL KONECKY WOTKYNS LLP
 3   2000 Powell Street, Suite 1400
     Emeryville, CA 94608
 4   Telephone: (415) 421-7100
     Facsimile: (415) 421-7105
 5   jkonecky@schneiderwallace.com
     npiller@schneiderwallace.com
 6
     Jeremy Pasternak, SBN 181618
 7   LAW OFFICES OF JEREMY PASTERNAK.
     A Professional Corporation
 8   445 Bush St., Sixth Floor
     San Francisco, CA 94108
 9   Telephone:     415.693.0300
     Facsimile:     415.693.0393
10   jdp@pasternaklaw.com
11   Attorneys for Plaintiffs
12
                                   UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14

15
     HERMAN OVERPECK and KEVIN                       CASE NO. __________________
16   STERLING, individually and on behalf of
     all others similarly situated, and as a proxy   CLASS ACTION COMPLAINT;
17   of the State of California on behalf of
     aggrieved employees,                            LAW ENFORCEMENT ACTION
18

19                  Plaintiffs,                      (1) CALIFORNIA LABOR CODE;
     v.
20                                                   (2) CALIFORNIA INDUSTRIAL WELFARE
     FEDEX CORPORATION and FEDEX                         COMMISSION WAGE ORDERS; and
21   GROUND PACKAGE SYSTEM, INC.,
                                                     (3) CALIFORNIA BUSINESS AND
22                  Defendants.                          PROFESSIONS CODE §§ 17200, et seq.

23                                                   (4) COMMON LAW

24
                                                     JURY TRIAL DEMANDED
25

26          Plaintiffs, Herman Overpeck and Kevin Sterling, by and through their undersigned
27   attorneys, hereby bring this Class Action Complaint against Defendants FedEx Corporation and
28   FedEx Ground Package System, Inc. (collectively, “FedEx”), inclusive (hereinafter collectively


                                                     -1-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 2 of 46


 1   referred to as “FedEx” or “Defendants”) and alleges as follows:

 2                                       NATURE OF THE CASE
 3                  This case is brought as a class action and civil law enforcement action under
 4   California Labor Code, Common Law, and the Private Attorneys General Act (“PAGA”) to
 5   address Defendants’ violations of the California Labor Code, Common Law, Industrial Welfare
 6   Commission (“IWC”) Wage Orders, and Unfair Competition Law (“UCL”).
 7                  The FedEx Defendants operate a freight transportation system with long-haul and
 8   local delivery components. Plaintiff Herman Overpeck worked for Defendants as a long-haul
 9   team truck driver for Defendants in California. Plaintiff Kevin Sterling worked for Defendants as
10   a local delivery driver in California.
11                  Defendants have employed and/or jointly employed numerous long-haul team
12   drivers and local delivery Drivers in California (“Drivers”), like Mr. Overpeck and Mr. Sterling
13   in California, who work the long hours necessary to carry out Defendants’ transportation business.
14                  The long-haul team Drivers work day and night, typically transporting loads up to
15   and often over a thousand miles, overnight, five days per week, hauling freight as part of a two-
16   driver team. For example, Mr. Overpeck worked with another Driver hauling freight along a
17   dedicated route back and forth between Tracy, CA and Palm Springs, CA, for a 20-22 hour day
18   (including driving, riding in a moving truck, fueling, truck inspections, hooking and unhooking
19   trailers, coordinating with the recipient of the freight, and waiting for freight to be available,
20   among other tasks). Mr. Overpeck ran this route 5 times per week, pushing his hours worked to
21   100 or more per week. He was paid for only a fraction of this work.
22                  The local delivery drivers similarly work long hours, in the range of 60-70 per
23   week or more. For example, Mr. Sterling delivered packages to homes and businesses throughout
24   Northern California for 12 or more hours per day, 5-6 days per week (including loading, driving,
25   vehicle inspections, coordinating with customers, scanning packages and communicating with
26   FedEx’s managers, among other tasks).
27                  While FedEx takes the benefit of these long work hours that it requires and

28   oversees, it attempts to offload responsibility onto its purported “independent service providers”


                                                    -2-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 3 of 46


 1   (ISPs). These ISPs are little more than job placement outfits that provide a labor force exclusively

 2   for FedEx’s long-haul transportation business. They are integrated within FedEx’s business, and

 3   are in service of FedEx’s needs. FedEx labels Mr. Overpeck, Mr. Sterling, and the other Drivers

 4   “employees” of these ISPs. FedEx also misrepresents to the Drivers and other third parties that

 5   the Drivers or nothing more than “vendors” of FedEx Ground, rather than individuals who are

 6   employed and/or jointly employed by FedEx.

 7                  Before instituting the “ISP” model, FedEx’s labor force of Drivers was made up

 8   of individuals that it hired directly and then labeled as “independent contractors,” pursuant to a

 9   standard “Operating Agreement.” Following years of litigation challenging the employment

10   status of these drivers around the country—including multiple rulings from several courts around

11   the country holding that FedEx had misclassified its Drivers as independent contractors when

12   they were actually employees as a matter of law—FedEx pivoted to the ISP model, whereby it

13   hires Drivers ostensibly through the ISPs. This ISP model, however, is just a continuation of

14   FedEx’s continuing practice of misrepresenting and obscuring the true relationship between

15   FedEx and its Drivers: that of employer-employee. Like the independent contractor label before

16   it, the ISP model is a subterfuge to abdicate responsibility for providing overtime pay, minimum

17   wage guarantees, off-duty meal and rest periods, and other employment safeguards. FedEx also

18   uses the ISP label to exclude the Drivers from the employee benefit pension and welfare plans it

19   provides to the rest of its employees, as well as to evade paying payroll taxes.

20                  Despite labeling the Drivers as just the “employees” of its so-called “ISPs,” FedEx

21   treats the Drivers as its own employees in every material respect. FedEx retains the right to

22   exercise extensive control over the way the Drivers perform their job duties, including, among

23   other things, the right to control the Drivers’ schedules, routes, customers, equipment, and

24   uniforms, among other terms and conditions of the job. As just a few examples:

25             i.   The Drivers are required to report to work at a FedEx designated “hub” or

26                  “terminal” location to start work, where they receive paperwork and instructions
27                  from FedEx managers, clerks and other employees in the FedEx offices.

28            ii.   FedEx requires that the Drivers use specific equipment and have such equipment


                                                     -3-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 4 of 46


 1                  on their vehicles when they perform work for FedEx. For example, the long-haul

 2                  team Drivers are directed by FedEx to use its equipment (dollies, hooks, etc.) to

 3                  attach the trailers to the trucks, and the trucks at FedEx’s “hub,” using FedEx’s

 4                  fuel pumps and gas. Similarly, the local delivery drivers are instructed to use

 5                  FedEx’s specific scanner devices to ensure that the packages they will be retrieving

 6                  and delivering are entered into FedEx’s system.

 7           iii.   FedEx requires that the vehicles used by the Drivers to perform their work bear

 8                  the “FedEx” name and logo, and are operated under FedEx’s Department of

 9                  Transportation (DOT) operating authority and number.

10           iv.    The Drivers must wear uniforms bearing the “FedEx” logo and color scheme, and

11                  also are required to carry FedEx-marked identification badges identifying them as

12                  affiliated with FedEx and displaying a FedEx-associated ID number, which they

13                  must present to FedEx’s customers.

14            v.    FedEx assigns the specific routes, deliveries, customers, packages and freight that

15                  the Drivers must transport, and sets the “receiving time” windows within which

16                  the packages or freight must be delivered or dropped off with a customer.

17           vi.    Customer comments and complaints regarding the Drivers’ job performance are

18                  made directly to FedEx, which uses its own discretion on what action to take.

19          vii.    FedEx retains the right to disqualify or terminate Drivers as they see fit, and even

20                  posts notices in the “hub” or “terminal” workplaces warning Drivers of the

21                  potential for suspension or other penalty for breaking FedEx’s rules.

22         viii.    The work is supervised by FedEx, including through random inspections

23                  conducted by FedEx employees, GPS monitoring of the trucks as they transport

24                  freight, a computer system tracking when deliveries are made (upon being scanned

25                  into the FedEx system) and phone calls and other communications directly from

26                  FedEx’s terminals and hubs to Drivers.
27                  For all these reasons and the others discussed herein, FedEx is an employer of the

28   Drivers under California law. See Martinez v. Combs (2010) 49 Cal.4th 35, 64 (“to employ ...


                                                    -4-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 5 of 46


 1   under the [wage order], has three alternative definitions. It means: (a) to exercise control over the

 2   wages, hours, or working conditions, or (b) to suffer or permit to work, or (c) to engage, thereby

 3   creating a common law employment relationship.”)

 4                  Nonetheless, FedEx does not take responsibility for: (1) providing the Drivers with

 5   the same employee benefit pension and welfare plans it already provides to the rest of its

 6   employees, as required by California Law; or (2) paying the Drivers the wages they are owed and

 7   providing them with the other work protections to which they are entitled under the California

 8   Labor Code.

 9                  FedEx’s subterfuge of employing Drivers through intermediary ISPs, so as to

10   distance itself from the obligations of an employer under the California Labor Code, has resulted

11   in two discrete categories of violations, as explained below:

12                  First Category: Wage and Hour Violations: Despite working well over 40 hours

13   per week and eight hours per day working for FedEx, the Drivers are paid for only a fraction of

14   the work they perform. The unpaid work is made up, principally, of two components: (1) the time

15   the long-haul team Drivers are confined to a the small “sleeper berth” of a moving truck while

16   under the control of FedEx and in service of FedEx’s objectives; and (2) the time long-haul and

17   local delivery Drivers spend performing non-driving tasks at the direction of FedEx. In addition,

18   FedEx also fails to pay overtime premiums for work in excess of 8 hours in a day and/or 40 hours

19   in a week.

20                  Unpaid Sleeper Berth Time: Long-haul Drivers work in a “team” configuration

21   whereby one team member drives while the other attempts to rest in the truck’s cramped “sleeper

22   berth.” The Department of Transportation’s safety regulations require drivers who have already

23   been driving for 11 hours to log 10 consecutive hours as “off duty” before driving again. By

24   having the Drivers switch off in the “team configuration,” FedEx can have the truck move

25   continuously (save for restroom breaks, and other short stops), without stopping for 10 hours, like

26   solo driver would have to. In turn, the “team” configuration maximizes efficiency for FedEx by
27   enabling it to meet the tight delivery deadlines it promises to its customers. The time the Drivers

28   spend in the sleeper berth is primarily for FedEx’s benefit because it allows the trucks to move as


                                                      -5-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
       Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 6 of 46


 1   efficiently as possible and maximizes the amount of freight FedEx can deliver to its customers in

 2   the shortest amount of time.

 3                   Because the truck is constantly moving in a “team” configuration, whereby the

 4   two team drivers switch off with one another, team members in Fed-Ex long-haul trucks are

 5   forced to attempt to rest in the truck’s cramped sleeper berth while the truck is moving. While in

 6   the “sleeper berth” of a moving truck, the Drivers cannot, of course, get out and do what they

 7   want; they are subject to FedEx’s control and in fact are waiting in a workplace prescribed by

 8   FedEx, for FedEx’s benefit. The long haul Drivers also are monitored during this time via

 9   FedEx’s GPS tracking system, and are subject to being contacted by FedEx’s line haul office

10   regarding their progress on the route. FedEx employees in the line haul office periodically contact

11   the Drivers to check on their progress, and require Drivers to reach out to them if they expect to

12   be late to the destination.

13                   The long-haul Drivers are subject to the control of FedEx during the time they are

14   confined to the truck’s sleeper berth and are not free to use this time for their own purposes. Time

15   during which employees are subject to the control of the employer and/or are unable to use the

16   time effectively for their own purposes is compensable under California law. Morrillion v. Royal

17   Packing Co., 22 Cal. 4th 575 (2000).

18                   Unpaid Non-Driving Work: FedEx and the so-called “ISPs” alike also fail to fully

19   compensate the local delivery and long-haul Drivers wages for time spent performing specific

20   tasks at the behest of FedEx, including but not limited to loading, scanning packages, performing

21   truck inspections, fueling, hooking and unhooking truck trailers, tending to truck breakdowns and

22   maintenance issues, coordinating with customers and delivery agents, and remaining in a standby

23   capacity for transports to be made available, among other tasks.

24                   Noncompliant Meal and Rest Breaks: Nor do the Drivers receive timely and

25   compliant off-duty meal and rest periods, whether during the time they are in the sleeper berth,

26   or all the other time they are out on the road, subject to the control of FedEx.
27                   FedEx simply does nothing to provide meal periods that are truly off-duty to the

28   local delivery Drivers. There are no scheduled meal periods and FedEx does not purport to


                                                     -6-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 7 of 46


 1   provide the local delivery Drivers with meal periods. Instead, FedEx assigns the local delivery

 2   drivers a route with deliveries and pickups to take place within specified receiving time windows,

 3   placing time pressures on the Drivers that prevent them from taking even a short break to eat,

 4   during which they are completely relieved of duty. Instead of being completely relieved of duty

 5   for at least 30 consecutive minutes by the end of the fifth hour of work, and again by the end of

 6   the tenth hour of work, the local delivery Drivers must simply eat while they drive.

 7                  The only thing FedEx arguably does to “provide” meal periods to the long-haul

 8   team Drivers is to have them abide by Department of Transportation (DOT) regulations, which

 9   merely require a single 30-minute break after 8 hours of driving.

10                  This policy is facially deficient in several respects. First, it flatly violates the Labor

11   Code and applicable Wage Order, which require that employers provide a meal period by the end

12   of the fifth hour of work, and another by the end of the tenth hour of work. Second, FedEx’s policy

13   only applies to the individual who is driving the truck. The other individual, who attempts to rest

14   in the sleeper berth while his team member drives, is not provided any off-duty meal break even

15   though he or she will routinely be confined to the sleeper berth for 10 or more hours while his or

16   her team member drives. By definition, meal periods cannot be “off duty” or compliant, under

17   California law, if the employee’s movement is constrained, which it is while in the small sleeper

18   berth of a moving truck.

19                  The policy is also deficient because FedEx does not completely relieve the Drivers

20   of any duty, and leaves them subject to interruption even during these 30 minutes of non-driving

21   time. Indeed, the Drivers are required and/or are subject to having to perform various non-diving

22   tasks during such time, including, but not limited to performing safety inspections and

23   communicating with the other “team” driver, among other duties.

24                  FedEx also does nothing to authorize and permit rest periods that are in compliance

25   with the Labor Code and the Wage Order. The Labor Code and Wage Order require that

26   employees be completely relieved of duty and not subject to interruption for at least ten minutes,
27   for every fourth hours of work or major fraction thereof. Again, FedEx does not purport to provide

28   rest breaks to local delivery Drivers. And, FedEx’s only arguable policy as to breaks for long haul


                                                       -7-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 8 of 46


 1   team Drivers is to have them comply with the DOT regulations, which do not provide for breaks,

 2   aside from the 30-minutes of non-driving time after 8 hours of driving.

 3                  Even if Drivers manage to take some kind of “break” from time to time, these

 4   “breaks” are not free from physical constraint. In addition, the Drivers are required to, and/or

 5   subject to being interrupted to perform non-diving tasks during such time.

 6                  Second Category: Denial of Employee Benefits: FedEx has been the

 7   administrator of several employee benefit pension and welfare plans, including but not limited to:

 8   a 401(k) and/or retirement plan; a group life and supplemental life insurance plan; a short-term

 9   disability plan; a group long term disability plan; a medical, dental, and vision care plan, and a

10   dependent care plan.

11                  FedEx purports to make these benefits plans available to all of its “employees.”

12   However, FedEx denies these benefits to individuals—including Plaintiffs and the Class

13   Members—whose employee status FedEx has disclaimed, but who are nonetheless its employees

14   as a matter of law. FedEx’s arbitrary denial of benefits to Plaintiffs and the Class Members is

15   contrary to law. Vizcaino v. Microsoft Corp., 120 F.3d 1006 (9th Cir. 1997) (holding that workers

16   who are employees as a matter of law are eligible for benefits provided to acknowledged

17   employees under an employer-sponsored plan, even if the employer has labeled them as non-

18   employees).

19                  Defendants did not make such plans available to Plaintiffs and the Class Members,

20   but rather have made them available only to its acknowledged “employees,” including some

21   FedEx drivers in similar ground transportation sectors of FedEx’s business who FedEx has

22   classified as employees.

23                  FedEx abdicated its responsibilities as an employer by offloading them onto its so-

24   called “ISPs,” despite treating Plaintiffs and Class Members as employees in every material

25   respect. Although FedEx knows or should know that Plaintiffs and the Class Members are its

26   employees as a matter of law, FedEx has fraudulently misrepresented the employment status of
27   Plaintiffs and the Class Members by labeling them as merely “vendors” of FedEx rather than

28   employees. As a result of this fraudulent misrepresentation, Plaintiffs and Class Members were


                                                    -8-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
       Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 9 of 46


 1   prevented from availing themselves of the benefits that FedEx makes available to its

 2   acknowledged employees.

 3                   FedEx orchestrated this subterfuge with the specific intent of interfering with

 4   Plaintiffs’ and Class Members’ attainment of 401k contributions, matched contributions or

 5   retirement benefit rights, denying health insurance and other benefits, and making no

 6   contributions for Plaintiffs and Class Members’ to either the 401k or retirement plans.

 7                   FedEx knew or should have known that its “ISP” model and classification of the

 8   Drivers as mere employees of the ISPs is unlawful. FedEx nonetheless intentionally misled the

 9   Plaintiffs and Class Members as to their employment status, or made such representations

10   recklessly and/or negligently, and deliberately concealed from and/or failed to disclose to the

11   Drivers the nature and extent of FedEx’s actual control over them.

12                   Plaintiffs and Class Members have suffered irreparable damages and will continue

13   to suffer such damages unless Defendants are restrained from violating the law.

14                   As further defined herein, Plaintiffs bring this class action on behalf of themselves

15   and other similarly situated individuals who have worked as long-haul Drivers and/or local

16   delivery Drivers for FedEx in California, while being labeled by FedEx as the “employees” of the

17   so-called “ISPs” with which FedEx contracts, at any time beginning four years before the filing

18   of this Complaint (“Class”).

19                   Plaintiffs seek injunctive and declaratory relief, payment and/or credit for all

20   employee benefits to which the Drivers are retroactively entitled, restitution and compensation all

21   uncompensated work, liquidated and/or other damages as permitted by applicable law, and

22   penalties, interest, attorneys’ fees, and costs.

23                   Plaintiffs, on their own behalf and on behalf of all members of the Class, bring this

24   action pursuant to the Common Law, Labor Code §§ 201-203, 226.3, 226.2, 226.7, 226.8, 400-

25   410, 510, 512, 1182, 1174, 1194, 1197, and 1197.1; and California Code of Regulations, Title 8

26   §11090 §§ 7 & 11-12 (Wage Order No. 9). Plaintiffs challenge Defendants’ policies of: (1) failing
27   to provide Plaintiffs and the members of the Class all benefits to which they are entitled; (2)

28   failing to pay Plaintiffs and the members of the Class minimum wage; (3) failing to pay Plaintiffs


                                                        -9-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 10 of 46


 1   and the members of the Class overtime; (4) failing to pay Plaintiffs and the Class straight time for

 2   all hours worked; (5) failing to provide, authorize, permit and/or make available meal and rest

 3   periods to Plaintiffs and the members of the Class as required by California law; (6) failing to

 4   provide Plaintiffs and the members of the Class with accurate, itemized wage statements; and (7)

 5   failing to timely pay Plaintiffs and the members of the Class full wages upon termination or

 6   resignation. Plaintiffs seek compensation, damages, penalties, and interest to the full extent

 7   permitted by the California Labor Code, the applicable IWC Wage Orders, and the Common Law.

 8                  Plaintiffs, on behalf of themselves and all others similarly situated, also bring this

 9   action pursuant to Business & Professions Code §§ 17200-17208, for unfair competition due to

10   Defendants’ unlawful violations of the Labor Code and IWC Wage Orders. Plaintiffs, on behalf

11   of themselves and all others similarly situated, seek declaratory and injunctive relief, including

12   restitution under §17203.

13                  Plaintiffs, on behalf of themselves and all other aggrieved employees, also seek

14   penalties under the Labor Code Private Attorneys General Act of 2004 (PAGA). PAGA provides

15   that any civil penalty assessed and collected by the Labor and Workforce Development Agency

16   (LWDA) for violations of applicable provisions of the California Labor Code may, as an

17   alternative, be recovered through a civil action brought by an aggrieved employee on behalf of

18   himself and other current or former employees pursuant to procedures outlined in California

19   Labor Code § 2699.3. PAGA also provides that an aggrieved employee can bring a civil action

20   on behalf of other aggrieved employees for violation of any other Labor Code provision that does

21   not itself contain a civil penalty, in which case the civil penalties are assessed at $100 for each

22   aggrieved employee per pay period for the initial violation and $200 for each aggrieved employee

23   per pay period for each subsequent violation. On August 27, 2018, Plaintiff Overpeck provided

24   written notice to the LWDA and by certified mail to Defendants of the specific provisions of the

25   California Labor Code alleged to have been violated, including the facts and theories to support

26   the alleged violations. It has been more than sixty-five (65) calendar days since the postmark date
27   of the notice given, and Plaintiffs have not received notification from the LWDA that it intends

28   to investigate. Accordingly, pursuant to Labor Code § 2699.3(C), Plaintiff has satisfied the


                                                     -10-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 11 of 46


 1   administrative prerequisites under California Labor Code Section 2699.3(a) to recover civil

 2   penalties against Defendants for violations of California Labor Code identified in this Complaint.

 3                   Plaintiff, on behalf of himself and all others similarly situated, also requests

 4   reasonable attorneys’ fees and costs pursuant to, inter alia, Labor Code §§ 225.5, 226, 226.7, 558,

 5   1194, 1197, and 2699(g); and Code of Civil Procedure § 1021.5.

 6                                    JURISDICTION AND VENUE

 7                   Jurisdiction over Plaintiffs’ state law claims is based upon the Class Action

 8   Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2)(A), because the aggregated claims of the

 9   individual class members exceed the sum value of $5,000,000, exclusive of interest and costs,

10   and this is a class action in which more than two-thirds of the proposed Class, on the one hand,

11   and FedEx, on the other, are citizens of different states.

12                   This Court has supplemental jurisdiction over the California state law claims

13   because they are so related to this action that they form part of the same case or controversy under

14   Article III of the United States Constitution.

15                   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), inasmuch as

16   Defendants have offices, conduct business and can be found in the District, and the causes of

17   action set forth herein have arisen and occurred in part in the District. For example, Plaintiff

18   Sterling regularly worked for Defendants in this District. Venue is further proper under 29 U.S.C.

19   § 1132(e)(2) because Defendants have substantial business contacts within the state of California

20   and in this District.

21                                             THE PARTIES
22                   Plaintiffs and all of the proposed Class members as set forth below are current or
23   former long-haul team Drivers and short-haul Drivers for FedEx in California, who FedEx has
24   labeled as the “employees” of its so-called “ISPs,” at any time beginning four years before the
25   filing of this Complaint.
26                   Plaintiff, Kevin Sterling, resides in California. Plaintiff Sterling worked as a short-
27   haul Driver for FedEx throughout California, including in this Judicial District, and operated out

28   of a terminal located in this Judicial District. Plaintiff Sterling has worked as a local delivery


                                                      -11-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 12 of 46


 1   Driver for FedEx throughout Northern California, from approximately January 2015 to the

 2   present.

 3                  Plaintiff, Herman Overpeck, resides in California. Plaintiff Overpeck worked as a

 4   long-haul team Driver for FedEx throughout California between approximately February 19, 2018

 5   through April 19, 2018.

 6                  Defendant FedEx Corporation is and at all relevant times has been engaged in the

 7   business of local delivery and long-haul transportation in the State of California. Defendant FedEx

 8   Corporation has facilities and other places of business in this Judicial District. Defendant FedEx

 9   Corporation is headquartered in Memphis, TN.

10                  Defendant FedEx Ground Package System, Inc. is and at all relevant times has

11   been engaged in the business of local delivery and long-haul transportation in the State of

12   California. Defendant FedEx Ground Package System, Inc. has facilities and other places of

13   business in this Judicial District. Defendant FedEx Ground Package System, Inc. is headquartered

14   in Moon Township, PA.

15                  Throughout this Complaint, any reference to “Defendants,” “Defendant,” or

16   “FedEx” is intended to refer to all Defendants jointly.

17                                    FACTUAL ALLEGATIONS

18          A.      FedEx’s long-haul and local delivery transportation system
19                  Defendants operate a transportation system with local delivery and long-haul
20   components.
21                  FedEx operates a network of package handling “terminals” and freight
22   transportation “hubs” to serve its customers’ transportation and delivery needs throughout
23   California. Plaintiffs and other Drivers have worked out of FedEx-owned and managed hubs and
24   terminals throughout California, where FedEx managers and other employees oversee and
25   manage the freight transportation and delivery operations.
26                  The Drivers service two segments of FedEx’s business: (1) long haul freight
27   transportation; and (2) local delivery. Plaintiff Overpeck worked for Defendants as a long-haul
28   truck driver hauling freight for Defendants. Plaintiff Sterling worked for Defendants as a local


                                                    -12-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 13 of 46


 1   delivery driver transporting, retrieving and delivering packages for FedEx’s customers.

 2                  Plaintiffs and Class Members have performed their work on strict and predictable

 3   schedules pursuant to FedEx’s freight transportation schedules and delivery windows.

 4                  FedEx advertises its transportation and delivery services and negotiates with

 5   customers to provide the services that are performed by Plaintiffs and the Class Members.

 6                  The work performed by Plaintiffs and other Drivers is an integral part of FedEx’s

 7   business because FedEx is in the business of freight transportation and local delivery, and

 8   Plaintiffs and these other Drivers physically haul the freight, drive the vehicles, and make the

 9   deliveries.

10          B.      FedEx controls the Drivers’ hours and working conditions, and suffers and
                    permits them to work the long hours necessary to carry out its transportation
11
                    business
12                  Defendants employ and/or jointly employee numerous Drivers in California, like
13   Mr. Overpeck and Mr. Sterling, to work the long hours necessary to carry out Defendants’
14   transportation business (“Drivers”). The Drivers, including Plaintiffs, have typically worked full-
15   time and exclusively as FedEx Drivers, transporting freight or delivering packages to FedEx’s
16   customers, while wearing FedEx uniforms and driving vehicles bearing FedEx’s logos and color
17   scheme.
18                  The long-haul team Drivers work day and night, typically transporting loads up to
19   and often over a thousand miles, overnight, five days per week, working as part of a two-driver
20   team. For example, Mr. Overpeck worked with another Driver hauling freight along a dedicated
21   route back and forth between Tracy, CA and Palm Springs, CA, for a 20-22 hour day (including
22   driving, riding in a moving truck, fueling, truck inspections, hooking and unhooking trailers,
23   coordinating with the recipient of the freight, and waiting for freight to be available, among other
24   tasks). Mr. Overpeck ran this route 5 times per week, pushing his hours worked to 100 or more
25   per week. He was paid for only a fraction of this work.
26                  The local delivery drivers similarly work long hours, up to and over 60-70 per
27   week. For example, Mr. Sterling has delivered packages to homes and businesses throughout
28   Northern California for 12 or more hours per day, 5-6 days per week (including loading, driving,

                                                     -13-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 14 of 46


 1   vehicle inspections, coordinating with customers, scanning packages and communicating with

 2   FedEx’s managers, among other tasks).

 3                  While FedEx takes the benefit of these long hours of work that it requires and

 4   oversees, it attempts to offload responsibility onto the so-called “Independent Service Providers”

 5   (“ISPs”) who contract with FedEx. These entities are little more than job placement outfits who

 6   provide a labor force exclusively for FedEx’s business. They are integrated within FedEx’s

 7   business, and are in service of FedEx’s needs. While FedEx calls Mr. Overpeck, Mr. Sterling,

 8   and the other Drivers “employees” of these “ISPs,” and labels them as non-employee “vendors”

 9   of FedEx, the Drivers are in fact employees of FedEx under well-known legal criteria for defining

10   the employee-employer relationship. FedEx’s misrepresentation to the contrary is a subterfuge

11   to conceal FedEx’s actual control over the Drivers and legal responsibility to them.

12                  Despite labeling the Drivers as the “employees” of these so-called “ISPs” and

13   representing the same to the Drivers, FedEx treats the Drivers as its own employees in every

14   material respect. FedEx retains the right to exercise extensive control over the way the Drivers

15   perform their job duties, including, among other things, the right to control the Drivers’ schedules,

16   routes, customers, equipment, uniforms, and other terms and conditions of the job. As just a few

17   examples:

18             i.   The Drivers are required to report to work at a FedEx designated “hub” or

19                  “terminal” location to start work, where they receive paperwork and instructions

20                  from FedEx managers, clerks and other employees in the FedEx offices.

21            ii.   FedEx requires that the Drivers use specific equipment and have such equipment

22                  on their vehicles when they perform work for FedEx. For example, the long-haul

23                  team Drivers are directed by FedEx to use its equipment (dollies, hooks, etc.) to

24                  attach the trailers to the trucks, and the trucks at FedEx’s “hub,” using FedEx’s

25                  fuel pumps and gas. As another example, the local delivery drivers are similarly

26                  instructed to use FedEx’s specific scanner devices to ensure that the packages they
27                  will be retrieving and delivering are entered into FedEx’s system.

28           iii.   FedEx requires that the vehicles used by the Drivers to perform their work bear


                                                     -14-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 15 of 46


 1                  the “FedEx” name and logo, and are operated under FedEx’s Department of

 2                  Transportation (DOT) operating authority and number.

 3           iv.    The Drivers must wear uniforms bearing the “FedEx” logo and color scheme, and

 4                  also are required to carry FedEx-marked identification badges identifying them as

 5                  affiliated with FedEx and displaying a FedEx-associated ID number, which they

 6                  must present to FedEx’s customers.

 7            v.    FedEx assigns the specific routes, deliveries, and customers, packages and freight

 8                  that the Drivers must transport, and sets the receiving time windows within which

 9                  the packages or freight must be delivered or dropped off with a customer.

10           vi.    Customer comments and complaints regarding the Drivers’ job performance are

11                  made directly to FedEx, who uses its own discretion on what action to take.

12           vii.   FedEx also retains the right to disqualify or terminate Drivers as they see fit, and

13                  even posts notices in the “hub” or “terminal” workplaces warning Drivers of the

14                  potential for suspension or other penalty for breaking FedEx’s rules.

15          viii.   The work is supervised by FedEx, including through random inspections

16                  conducted by FedEx employees, GPS monitoring of the trucks as they transport

17                  freight, a computer system tracking when deliveries are made (upon being scanned

18                  into the FedEx system) and phone calls and other communications directly from

19                  FedEx’s terminals and hubs to Drivers.

20                  The named plaintiffs’ experiences bring these common policies to life, as

21   discussed below:

22                  Plaintiff Overpeck: Mr. Overpeck had to arrive at FedEx’s Tracy, CA “hub” at 4

23   am, to start his workweek. From there, he reported to FedEx’s line haul office, where he was

24   presented with a “hook slip” by the clerk or other FedEx employee at the office, containing

25   information about his work assignment, including trailer and dolly identification, and other

26   instructions. Next, he would conduct an inspection of the tractor and trailers he would be using
27   (which bore FedEx’s corporate name, logo, and DOT motor carrier operating authority number),

28   hook the trailers to one another and to the tractor, fill in information on the hook slip and other


                                                    -15-
                        CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 16 of 46


 1   paperwork, and then deliver the completed paperwork to the line haul office. At this point, the

 2   FedEx employees in the line haul office would give him official FedEx paperwork regarding his

 3   route, including times, destinations, weight, trailer numbers, and other information. At times,

 4   FedEx employees would conduct random truck inspections before he could depart.

 5                  Thereafter, Mr. Overpeck would begin his 450 mile journey from Tracy, CA to

 6   Palm Springs, CA, either driving the truck, or riding in the passenger seat or in the truck’s

 7   cramped “sleeper berth” while his team member drove. During the trip, the truck might stop

 8   briefly for the team members to use restroom and/or take a DOT-mandated meal break, but could

 9   stop for little else given the time pressures imposed by FedEx’s delivery deadlines. Even when

10   he stopped, Mr. Overpeck was responsible for conducting truck inspections and coordinating with

11   his team member regarding the plan for the remainder of the trip.

12                  FedEx monitored the frequency and duration of his stops via the GPS monitoring

13   devices fitted on its trailers and tractors, and required Mr. Overpeck to call the line haul office

14   with an explanation if he was running late to his destination. When he arrived at the FedEx “Smart

15   Post” destination in Palm Springs, he would meet with another driver, and the two would

16   exchange trailers, including unhooking and re-hooking. Whichever team member had not driven

17   on the way to Palm Springs would drive back to Tracy with the new truckload, with the other

18   driver moving into the “sleeper berth” or passenger seat. Of course, Mr. Overpeck was not able

19   to use the time he was confined to a moving truck for his own purposes. He was in service of

20   FedEx and under FedEx’s control during such time.

21                  Twenty to Twenty-two hours would pass by the time Mr. Overpeck and his team

22   member got back to Tracy, CA, sometime between midnight and 2 am on the following day. Mr.

23   Overpeck would have to start his next shift just 2-4 hours later, at 4 am. He repeated this process

24   five times per week.

25                  Plaintiff Sterling: Mr. Sterling begins each workweek with FedEx by arriving at

26   his assigned terminal at 5:30 a.m. Mr. Sterling has worked at several different FedEx terminals in
27   Northern California, but has spent the bulk of his tenure working out of the Newark, CA terminal.

28   Upon arrival, FedEx managers in the terminal office have provided Mr. Sterling with instructions


                                                    -16-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 17 of 46


 1   and paperwork showing his route assignment. Among other paperwork, Mr. Sterling has received

 2   a “pickup list” showing his assigned deliveries, pickups, and “receiving time” windows within

 3   which the pickups and deliveries must be completed. The FedEx managers also have provided

 4   him with a specific scanner device that he has used to scan his assigned packages as they are

 5   loaded onto his box truck. FedEx also has required Mr. Sterling to conduct a vehicle inspection

 6   and record any problems.

 7                  In the meantime, FedEx’s “floor managers” walk around the terminal

 8   communicating with one another on walkie talkie devices regarding the volume and status of the

 9   packages to be delivered. Mr. Sterling must obtain permission from a floor manager before

10   departing the terminal to embark on his assigned delivery route. On occasion, FedEx employees

11   have conducted random truck inspections before he can depart. And, on every workday, FedEx

12   managers have inspected the vehicles before they have departed the facility.

13                  After receiving permission from a FedEx floor manager, Mr. Sterling departs to

14   begin making deliveries and pickups on his assigned route. When he arrives at a destination (a

15   home or business), he must get out of the truck, speak with the customer or with a corporate

16   representative and obtain their signature, and scan the packages to confirm delivery or pickup,

17   using FedEx’s own required scanning device. His routes have contained so many stops in such

18   tight windows that he has routinely been unable to stop for even 15 minutes for fast food. Instead,

19   Mr. Sterling has brought food from home and attempted to eat lunch on the road.

20                  If packages are “mis-delivered” or a customer or client representative complains

21   for another reason, a FedEx manager from back at the terminal calls Mr. Sterling on his cell phone

22   and requests an explanation. On many occasions, the FedEx managers have required Mr. Sterling

23   to come back to the terminal office to address delivery complaints, where they have reprimanded

24   him and required him to return to the customer location with a specific form to be signed.

25   Throughout the day, Mr. Sterling receives calls from FedEx managers back at the terminal to

26   request updates on his progress.
27                  By the time Mr. Sterling has completed his last delivery or pickup and returned to

28   the terminal, it would typically be 5:30 p.m., and often as late as 7:00 p.m, which amounts to a


                                                    -17-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 18 of 46


 1   typical workday of more than 12 hours. Mr. Sterling has repeated this same workday 5-6 times

 2   per week.

 3                  For all these reasons and the others discussed herein, FedEx is an employer of Mr.

 4   Overpeck, Mr. Sterling, and the other Drivers under California law. See Martinez v. Combs (2010)

 5   49 Cal.4th 35, 64 (“to employ ... under the [wage order], has three alternative definitions. It means:

 6   (a) to exercise control over the wages, hours, or working conditions, or (b) to suffer or permit to

 7   work, or (c) to engage, thereby creating a common law employment relationship.”).

 8                  Nonetheless, FedEx does not take responsibility for: (1) paying the Drivers the

 9   wages they are owed and providing them with the other work protections to which they are

10   entitled under the California Labor Code; and (2) providing the Drivers with the same employee

11   benefit pension and welfare plans it already provides to the rest of its employees, as required by

12   California Law, as explained below:

13          C.      FedEx’s failure to pay wages for all hours of work

14                   Despite working well over 40 hours per week driving for FedEx, the Drivers are

15   paid for only a fraction of the work they perform. The unpaid work is made up, principally, of

16   two components: (1) the time the long-haul team Drivers are confined to a the small “sleeper

17   berth” of a moving truck while under the control of FedEx and in service of FedEx’s objectives;

18   and (2) the time long-haul and local delivery Drivers spend performing non-driving tasks at the

19   direction of FedEx.

20                  Unpaid Sleeper Berth Time: Long-haul Drivers work in a “team” configuration

21   whereby one team member drives while the other attempts to rest in the truck’s cramped “sleeper

22   berth.” The Department of Transportation’s safety regulations require drivers who have already

23   been driving for 11 hours to log 10 consecutive hours as “off duty” before driving again. By

24   having the drivers switch off in the “team configuration,” FedEx can have the truck move

25   continuously (save for restroom breaks, and other short stops), without stopping for 10 hours, like

26   solo driver would have to. In turn, the “team” configuration maximizes efficiency for FedEx by
27   enabling it to meet the tight delivery deadlines it promises to its customers. The time the Drivers

28   spend in the sleeper berth is primarily for FedEx’s benefit because it allows the trucks to move as


                                                     -18-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 19 of 46


 1   efficiently as possible and maximizes the amount of freight FedEx can deliver to its customers in

 2   the shortest amount of time.

 3                  Because the truck is constantly moving in a “team” configuration, whereby the

 4   two team drivers switch off with one another, team members in Fed-Ex long-haul trucks are

 5   forced to attempt to rest in the truck’s cramped sleeper berth while the truck is moving. While in

 6   the “sleeper berth” of a moving truck, the Drivers cannot, of course, get out and do what they

 7   want; they are subject to FedEx’s control and in fact are waiting in a workplace prescribed by

 8   FedEx, for FedEx’s benefit. The Drivers also are monitored during this time via FedEx’s GPS

 9   tracking system, and are subject to being contacted by FedEx’s line haul office regarding their

10   progress on the route. FedEx employees in the line haul office periodically contact the Drivers

11   to check on their progress, and require Drivers to reach out to them if they expect to be late to the

12   destination.

13                  The Drivers are subject to the control of FedEx during the time they are confined

14   to the truck’s sleeper berth are not free to use this time for their own purposes. Time during which

15   employees are subject to the control of the employer and are unable to use the time effectively for

16   their own purposes is compensable under California law. Morrillion v. Royal Packing Co., 22

17   Cal. 4th 575 (2000).

18                  Unpaid Non-Driving Work: FedEx and the so-called “ISPs” alike also fail to fully

19   compensate the local delivery and long-haul Drivers wages for time spent performing specific

20   tasks at the behest of FedEx, including but not limited to loading, scanning packages, performing

21   truck inspections, fueling, hooking and unhooking truck trailers, tending to truck breakdowns and

22   maintenance issues, coordinating with customers and delivery agents, and remaining in a standby

23   capacity for transports to be made available, among other tasks.

24          D.      FedEx’s failure to provide timely, off-duty meal and rest periods

25                  Defendants fail to provide the Drivers an opportunity to take timely, off-duty meal

26   periods of at least 30 minutes by the end of each fifth hour of work, whether during the time they
27   are in the sleeper berth, or all the other time they are out on the road, and have failed to pay

28   Drivers premium wages when meal breaks are not taken.


                                                     -19-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 20 of 46


 1                  FedEx simply does nothing to provide meal periods that are truly off-duty to the

 2   local delivery Drivers. There are no scheduled meal periods and FedEx does not purport to

 3   provide the local delivery Drivers with meal periods. Instead, FedEx assigns the local delivery

 4   drivers a route with specific deliveries and pickups to take place within specified time windows,

 5   placing onerous time pressures on the Drivers that prevent them from taking even a short break

 6   to eat, during which they are completely relieved of duty. Instead of being completely relieved of

 7   duty for at least 30 consecutive minutes by the end of the fifth hour of work, and again by the end

 8   of the tenth hour of work, the local delivery Drivers must simply eat while they drive.

 9                  The only thing FedEx arguably does to “provide” meal periods to the long-haul

10   team Drivers is to have them abide by Department of Transportation (DOT) regulations, which

11   merely require a single 30-minute break after 8 hours of driving.

12                  This policy is facially deficient in several respects. First, it flatly violates the Labor

13   Code and applicable Wage Order, which require that employers provide a meal period by the end

14   of the fifth hour of work, and another by the end of the tenth hour of work. Second, FedEx’s policy

15   only applies to the individual who is driving the truck. The other individual that is part of the

16   long-haul team, who attempts to rest in the sleeper berth while his team member drives, is not

17   provided any off-duty meal break even though he or she will routinely be confined to the sleeper

18   berth for 10 or more hours while his or her team member drives. By definition, meal periods

19   cannot be “off duty” or compliant, under California law, if the employee’s movement is

20   constrained, which it is while in the small sleeper berth of a moving truck.

21                  The policy is also deficient because FedEx does not completely relieve the Drivers

22   of any duty, and leaves them subject to interruption even during these 30 minutes of non-driving

23   time. Indeed, the Drivers are required and/or are subject to having to perform various non-diving

24   tasks during such time, including, but not limited to performing safety inspections and

25   communicating with the other “team” driver, among other duties.

26                  FedEx also does nothing to authorize and permit rest periods that are in compliance
27   with the Labor Code and the Wage Order. The Labor Code and Wage Order require that

28   employees be completely relieved of duty and not subject to interruption for at least ten minutes,


                                                      -20-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 21 of 46


 1   for every fourth hours of work or major fraction thereof. Again, FedEx does not purport to provide

 2   rest breaks to local delivery Drivers. And, FedEx’s only arguable policy as to breaks of any kind

 3   for long haul team Drivers is to have them comply with the DOT regulations, which do not

 4   provide for breaks, aside from the 30-minutes of non-driving time after 8 hours of driving.

 5                  Even if Drivers manage to take some kind of “break” from time to time, these

 6   “breaks” are not free from physical constraint. In addition, the Drivers are required to, and/or

 7   subject to being interrupted to perform non-diving tasks during such time.

 8          E.      FedEx’s Denial of Employment Benefits

 9                  At all relevant times, FedEx served as administrator of several employee benefit

10   pension and welfare plans, including but not limited to: a 401(k) and/or retirement plan; a group

11   life and supplemental life insurance plan; a short-term disability plan; a group long term disability

12   plan; a medical, dental, and vision care plan, and a dependent care plan.

13                  FedEx purports to make these benefits plans available to all of its “employees.”

14   However, FedEx denies these benefits to individuals—including Plaintiffs and the Class

15   Members—whose employee status FedEx has disclaimed, but who are nonetheless its employees

16   as a matter of law. FedEx’s arbitrary denial of benefits to Plaintiffs and the Class Members is

17   unlawful. Vizcaino v. Microsoft Corp., 120 F.3d 1006 (9th Cir. 1997) (holding that workers who

18   are employees as a matter of law are eligible for benefits provided to acknowledged employees

19   under employer-sponsored plan, even if the employer has labeled them as non-employees).

20                  Defendants have not made such plans available to Plaintiffs and the Class

21   Members, but rather have made them available only to its acknowledged “employees,” including

22   FedEx drivers in similar ground transportation sectors of FedEx’s business who FedEx has

23   classified as employees.

24                  FedEx abdicated its responsibilities as an employer by offloading them onto its so-

25   called “ISPs,” despite treating Plaintiffs and Class Members as employees in every material

26   respect. Although FedEx knows or should know that Plaintiffs and the Class Members are its
27   employees as a matter of law, FedEx has fraudulently misrepresented Plaintiffs’ and the Class

28   Members’ status as mere “vendors” rather than employees of FedEx. As a result of this fraudulent


                                                     -21-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 22 of 46


 1   misrepresentation, Plaintiffs and Class Members have been barred from availing themselves of

 2   the benefits that FedEx makes available to its acknowledged employees.

 3                   FedEx orchestrated this subterfuge with the specific intent of interfering with

 4   Plaintiffs’ and Class Members’ attainment of 401k contributions, matched contributions or

 5   retirement benefit rights, denying health insurance and other benefits, and making no

 6   contributions for Plaintiffs and Class Members’ to either the 401k or retirement plans.

 7                   FedEx knew or should have known that its “ISP” model and classification of the

 8   Drivers as mere employees of the ISPs is unlawful. Indeed, the Drivers are working under

 9   substantially the same conditions and are subject to substantially the same policies as when FedEx

10   employed its prior “independent contractor” model, which numerous courts held to be unlawful.

11   FedEx nonetheless intentionally misled the Plaintiffs and Class Members as to their employment

12   status, or made such representations recklessly and/or negligently, and deliberately concealed

13   from and/or failed to disclose to the Drivers the nature and extent of FedEx’s actual control over

14   them.

15                   Plaintiffs and Class Members have suffered irreparable damages and will continue

16   to suffer such damages unless Defendants are restrained from violating the law.

17           F.      FedEx’s willful disregard for the responsibilities of an employer

18                   FedEx knew or should have known that the Drivers have been its employees under

19   California law and entitled to the benefits under its employer sponsored plan that it makes

20   available to its acknowledged employees, minimum wages, overtime, pay for all hours worked,

21   compliant meal and rest breaks, and all other rights and benefits to which Drivers are entitled

22   under the California Labor Code and Wage Order No. 9.

23                                  CLASS ACTION ALLEGATIONS
24                   Plaintiffs bring Causes of Action One through Eleven as a class action on behalf
25   of themselves and all others similarly situated pursuant to Federal Rule of Civil Procedure 23(a),
26   (b)(2) and/or (b)(3). Plaintiffs Bring the PAGA Cause of Action as a law enforcement action, not
27   as a class action.

28                   Plaintiffs seek to represent the following class (referred to herein as the “Class”):


                                                     -22-
                          CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 23 of 46

                 “All individuals who have performed long haul transports and/or local
 1               deliveries for FedEx Corporation and/or FedEx Ground Package System,
                 Inc. (“FedEx Ground”) in California, while labeled as the “employees” of
 2               the so-called “Independent Service Providers” (“ISPs”) with whom FedEx
                 Ground contracts, but not paid as employees of FedEx, at any time
 3               beginning four years before the filing of this Complaint, until resolution of
                 this action.” (“Class”).
 4
                      Plaintiffs seek to represent the following three subclasses within the broader Class
 5
     defined above:
 6
                 Subclass One: “All individuals who have performed long haul transports in
 7               a team mode and in a truck with a sleeper berth for FedEx Corporation and/or
                 FedEx Ground Package System, Inc. (“FedEx Ground”) in California, while
 8               labeled as the “employees” of the so-called “Independent Service Providers”
                 (“ISPs”) with whom FedEx Ground contracts, but not paid as employees of
 9               FedEx, at any time beginning four years before the filing of this Complaint,
                 until resolution of this action.” (“Class”).
10
                 Subclass Two: “All individuals who are not part of Subclass One, but who
11               still have performed long haul transports for FedEx Corporation and/or
                 FedEx Ground Package System, Inc. (“FedEx Ground”) in California,
12               while labeled as the “employees” of the so-called “Independent Service
                 Providers” (“ISPs”) with whom FedEx Ground contracts, but not paid as
13               employees of FedEx, at any time beginning four years before the filing of
                 this Complaint, until resolution of this action.” (“Class”).
14
                 Subclass Three: “All individuals who have performed local deliveries for
15               FedEx Corporation and/or FedEx Ground Package System, Inc. (“FedEx
                 Ground”) in California, while labeled as the “employees” of the so-called
16               “Independent Service Providers” (“ISPs”) with whom FedEx Ground
                 contracts, but not paid as employees of FedEx, at any time beginning four
17               years before the filing of this Complaint, until resolution of this action.”
                 (“Class”).
18
            G.        Ascertainability
19
                      The proposed Class is ascertainable because it is comprised of a discrete, well
20
     defined and objectively identifiable group – all individuals who have worked as team long-haul
21
     Drivers or short-haul Drivers for FedEx, while being labeled by FedEx as the “employees” of the
22
     so-called “ISPs” with which FedEx contracts, within the last four years. The Class members have
23
     been assigned Driver ID numbers and are easily identifiable from Defendants’ business records.
24
            H.        Numerosity
25
                      Defendants have employed hundreds or thousands of Drivers in California within
26
     four years preceding the filing of this Complaint. Class members are therefore far too numerous
27
     to be individually joined in this lawsuit.
28
            I.        Existence and Predominance of Common Questions of Law and/or Fact

                                                      -23-
                        CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 24 of 46


 1                  Common questions of law and/or fact exist as to the members of the Class and, in

 2   addition, common questions of law and/or fact predominate over questions affecting only

 3   individual members of the Class. The common questions include the following:

 4             i.   Whether the FedEx Defendants are employers and/or joint employers of the

 5                  Drivers under applicable law;

 6           ii.    Whether Defendants have suffered or permitted the Drivers to work for them;

 7           iii.   Whether Defendants have “engaged” Plaintiffs as employees, within the meaning

 8                  of the term as it is used in the applicable Wage Order;

 9           iv.    Whether Defendants retain the right to assign the Drivers their load transport

10                  assignments;

11            v.    Whether Defendants retain the right to exercise control, directly or indirectly,

12                  over the Drivers’ work hours;

13           vi.    Whether Defendants retain the right to exercise control, directly or indirectly,

14                  over the Drivers’ working conditions;

15          vii.    Whether the Drivers are entitled to benefits that Defendants have made available

16                  to acknowledged employees;

17         viii.    Whether Defendants have fraudulently misrepresented the Drivers’ employment

18                  status;

19           ix.    Whether Defendants have converted the Drivers’ interest in employment benefits

20                  by intentionally interfering with the Drivers’ eligibility to receive the same

21                  employment benefits that Defendants provide to their acknowledged employees;

22            x.    Whether Defendants owe the Drivers payment and/or credit for all benefits they

23                  already provide to their acknowledged employees;

24           xi.    Whether Defendants owe the Drivers minimum wages;

25          xii.    Whether Defendants were required to provide the Drivers with off duty meal and

26                  rest periods in compliance with the Labor Code and Wage Order No. 9;
27         xiii.    Whether Defendants fail to provide the Drivers an opportunity to take off-duty

28                  meal periods as required by applicable law;


                                                    -24-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 25 of 46


 1           xiv.    Whether Defendants fail to authorize and permit the Drivers rest periods as

 2                   required by applicable law;

 3            xv.    Whether Defendants owe the Drivers meal and rest period premiums for meal

 4                   and rest periods that were not provided;

 5           xvi.    Whether Defendants were required to provide the Drivers with legally compliant

 6                   wage statements under Cal. Labor Code § 226(a);

 7          xvii.    Whether Drivers who had their employment relationship with Defendants

 8                   terminated are entitled to penalty wages for Defendants’ failure to timely pay all

 9                   outstanding amounts of compensation owed upon termination of the employment

10                   relationship;

11          xviii.   Whether Defendants’ policies and practices have resulted in violation of one or

12                   more of the Labor Code Provisions cited herein;

13           xix.    Whether Defendants’ policies and practices are unlawful, unfair and/or

14                   fraudulent business practices in violation of California Business & Professions

15                   Code §§17200, et seq.;

16            xx.    The injunctive and/or monetary relief to which Plaintiff and the Class may be

17                   entitled as a result of the violations alleged herein.

18           J.      Typicality

19                   Plaintiffs’ claims are typical of the claims of the Class. Defendants’ common

20   course of conduct of denying the Drivers the employment benefits and wages to which they are

21   entitled under the law caused Plaintiffs and the proposed Class to sustain the same or similar

22   injuries and damages. Plaintiffs’ claims are thereby representative of and co-extensive with the

23   claims of the proposed Class.

24   ////
25

26
27

28


                                                      -25-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 26 of 46


 1          K.      Adequacy

 2                  Plaintiffs are adequate representatives of the Class because they are members of

 3   the Class and their interests do not conflict with the interests of the members of the Class they

 4   seek to represent. Plaintiffs have retained counsel competent and experienced in complex class

 5   action litigation, and Plaintiffs intend to prosecute this action vigorously. Plaintiffs and their

 6   counsel will fairly and adequately protect the interests of members of the Class.

 7          L.      Superiority

 8                  The class action is superior to other available means for the fair and efficient

 9   adjudication of this dispute. The injury suffered by each member of the Class, while meaningful

10   on an individual basis, is not of such magnitude as to make the prosecution of individual actions

11   against Defendants economically feasible. Furthermore, individualized litigation increases the

12   delay and expense to all parties and the court system presented by the legal and factual issues of

13   the case. In contrast, the class action device presents far fewer management difficulties and

14   provides the benefits of single adjudication, economy of scale, and comprehensive supervision

15   by a single court, and avoids the problem of inconsistent judgments.

16
                                          CAUSES OF ACTION
17
                                      FIRST CAUSE OF ACTION
18                                    Fraudulent Misrepresentation
19                                           Common Law
                    Plaintiffs reallege and incorporate by reference the above paragraphs as though
20
     fully set forth below.
21
                    Plaintiffs and the Class were purportedly hired to work as employees of the “ISPs”
22
     with which FedEx contracts, pursuant to the terms of these contracts. In fact, FedEx knew or
23
     should have known, at all times, that its designation of the Plaintiffs and Class Members as solely
24
     the employees of the ISPs was improper and that Plaintiffs and all persons similarly situated were
25
     FedEx’s own employees entitled to the benefits and protections of all laws enacted for employees.
26
                    FedEx intentionally misled Plaintiffs, Class Members and third parties as to the
27
     Drivers’ employment status with FedEx, and/or made such representations recklessly. As just
28
     one example, FedEx has labeled the Drivers as merely “vendors” of FedEx, rather than FedEx’s
                                                    -26-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 27 of 46


 1   employees.

 2                  FedEx has engaged in this fraudulent misrepresentation for the purpose of

 3   realizing unjust profits from Plaintiffs’ and Class Members’ work and/or to avoid paying them

 4   benefits and wages to which they are entitled, as well as payroll taxes, thereby unlawfully

 5   increasing its competitiveness.

 6                  At all material times, FedEx knew, or should have known, that the material

 7   representation made to Plaintiffs and Class Members concerning their employment status were

 8   false and fraudulent.

 9                  At all material times, FedEx intended to and did induce Plaintiffs and Class

10   Members to reasonably and justifiably rely to their detriment on the false and fraudulent

11   representations made to them by FedEx concerning their employment status, including their

12   purported disentitlement from participating in FedEx’s employer-sponsored benefits plans for

13   which FedEx makes all of its acknowledged employees eligible.

14                  Further, as a direct and proximate result of the misrepresentations of Defendant,

15   Plaintiffs and the other Class Members have suffered additional damages in that they were

16   deprived of wages and other benefits of employment, including the 401(k) and/or retirement plan;

17   group life and supplemental life insurance plan; short-term disability plan; group long term

18   disability plan; medical, dental, and vision care plan, and dependent care plan.

19                                     SECOND CAUSE OF ACTION
                                              Conversion
20
                                            Common Law
21                  Plaintiffs reallege and incorporate by reference the above paragraphs as though
22   fully set forth below.
23                  Plaintiffs and the Class have been entitled to the same benefits under FedEx’s
24   employer’s sponsored benefits plans, including the 401(k) and/or retirement plan; group life and
25   supplemental life insurance plan; short-term disability plan; group long term disability plan;
26   medical, dental, and vision care plan, and dependent care plan, all of which it makes available to
27   its acknowledged employees.
28                  FedEx intentionally and substantially interfered with Plaintiffs’ and the Class

                                                    -27-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 28 of 46


 1   Members’ entitlement to these benefits by arbitrarily excluding the Drivers from eligibility,

 2   despite providing the same benefits to its acknowledged employees, and by misrepresenting to

 3   the Drivers that they were merely “vendors” rather than FedEx’s employees as a matter of law.

 4   As a result FedEx’s interference and misrepresentation, Plaintiffs and the Class Members were

 5   prevented from having access to the benefits to which they are entitled under applicable law.

 6                   Plaintiffs and the Class Members did not consent to FedEx’s intentional

 7   interference.

 8                   Further, as a direct and proximate result of FedEx’s interference and

 9   misrepresentation, Plaintiffs and the other Class Members have suffered additional damages in

10   that they were deprived of wages and other benefits of employment, including the 401(k) and/or

11   retirement plan; group life and supplemental life insurance plan; short-term disability plan; group

12   long term disability plan; medical, dental, and vision care plan, and dependent care plan.

13                                   THIRD CAUSE OF ACTION
                                  Failure to Pay for All Hours Worked
14
                              Labor Code §§ 201, 202, 204, 221-223, and 226.2
15                   Plaintiffs reallege and incorporate by reference the above paragraphs as though
16   fully set forth below.
17                   California Labor Code §200 defines wages as “all amounts for labor performed by
18   employees of every description, whether the amount is fixed or ascertained by the standard of
19   time, task, piece, commission basis or other method of calculation.”
20                   California Labor Code §§ 201 and 202 require an employer to pay all wages earned
21   but unpaid immediately upon the involuntary discharge of an employee or within seventy-two
22   (72) hours of an employee’s voluntary termination of employment.
23                   California Labor Code §204 provides that employers must compensate employees
24   for all hours worked “twice during each calendar month, on days designated in advance by the
25   employer as the regular paydays.”
26                   California Labor Code §§221-223 prohibit employers from withholding and
27   deducting wages, or otherwise artificially lowering the wage scale of an employee.
28                   Defendants employ and/or jointly employ Plaintiffs and the Class.

                                                    -28-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 29 of 46


 1                  Defendants have failed to fully compensate Plaintiffs Sterling and Overpeck and

 2   the other Class members for time spent performing tasks other than driving, including but not

 3   limited to loading, scanning packages, performing truck inspections, fueling, hooking and

 4   unhooking truck trailers, tending to truck breakdowns and maintenance issues, coordinating with

 5   customers and delivery agents, and remaining in a standby capacity for transports to be made

 6   available, among other tasks.

 7                  Defendants also have maintained and continue to maintain a policy of denying the

 8   long-haul team Drivers any compensation for time in the truck’s cramped “sleeper berth” while

 9   the truck is in motion (being driven by the other “team” Driver), even though the Class members

10   are under Defendants’ control while waiting in the truck’s sleeper berth entirely for FedEx’s

11   benefit.

12                  Defendants’ unlawful compensation scheme has denied Plaintiffs and the Class

13   the straight time wages to which they are entitled under the law. As explained above, Plaintiffs

14   and members of the Class frequently have worked time for which they are not compensated at

15   their regular rates of pay, as determined by the Industrial Welfare Commission.

16                  Accordingly, Defendants have artificially reduced Plaintiffs’ and its other Drivers’

17   pay rates by denying them compensation for time spent on non-driving tasks and time during

18   which they are under Defendants’ control while waiting in the sleeper berth of a moving truck,

19   primarily for Defendants’ benefit.

20                  As a proximate result of these violations, Defendants have damaged Plaintiffs and

21   the Class in amounts to be determined according to proof at trial.

22                  Pursuant to Labor Code §218.6 and/or Civil Code §3287(a), Plaintiffs and other

23   members of the Class are entitled to recover pre-judgment interest on wages earned, but not paid

24   every pay period.

25                  Plaintiffs, on behalf of themselves and all others similarly situated, seek all unpaid

26   compensation, damages, penalties, interest and attorneys’ fees and costs, recoverable under
27   applicable law set forth below.

28   ////


                                                     -29-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 30 of 46

                                 FOURTH CAUSE OF ACTION
 1              Failure to Provide Meal Periods, or Compensation in Lieu Thereof
 2          Labor Code §§ 226.7 and 512; and Cal. Code Regs., Title 8 §11090 ¶¶ 7 & 11
                    Plaintiffs hereby reallege and incorporate by reference the paragraphs above as
 3
     though fully set forth herein.
 4
                    California Labor Code §§ 226.7 and 512, and Title 8 of the California Code of
 5
     Regulations § 11090, ¶ 11 require Defendants to provide meal periods to Plaintiffs and members
 6
     of the proposed Class. California Labor Code §§ 226.7 and 512, and Title 8 of the California
 7
     Code of Regulations § 11090, § 11 prohibit employers from employing an employee for more
 8
     than five hours without a meal period no less than thirty (30) minutes and for more than ten (10)
 9
     hours without a second meal period. Unless the employee is relieved of all duty during the thirty
10
     (30) minute meal period, the employee is considered “on-duty” and the meal or rest period is
11
     counted as time worked.
12
                    Defendants employ and/or jointly employ Plaintiffs and the Class.
13
                    Defendants do not provide Plaintiffs and the other Class members with meal
14
     periods during which they are completely relieved of duty for at least thirty (30) minutes by the
15
     fifth hour of work and again by the tenth hour of work.
16
                    FedEx simply does nothing to provide meal periods that are truly off-duty to the
17
     local delivery Drivers.
18
                    With regard to the long-haul team Drivers, FedEx merely has them abide by
19
     Department of Transportation (DOT) regulations, which require only a single 30 minute break
20
     after 8 hours of driving. This policy is facially deficient under the Labor Code and Wage Order,
21
     which require that employers provide a meal period by the end of the fifth hour of work, and
22
     another by the end of the tenth hour of work. FedEx’s policy also only applies to the individual
23
     who is driving the truck, leaving the other team Driver who rests in the sleeper berth while his
24
     team member drives, without any meal period during the time he or she is confined to the sleeper
25
     berth for ten or more hours at a time.
26
                    Defendants’ policy also is deficient in that FedEx does not completely relive the
27
     Drivers of any duty, and leaves them subject to interruption even during these 30 minutes of non-
28
     driving time. The Drivers are required to, and or subject to being called upon to perform various
                                                   -30-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 31 of 46


 1   non-diving tasks during such time.

 2                  Defendants have failed to perform their obligations to provide Plaintiffs and Class

 3   Members off-duty meal periods by the end of the fifth hour of work and a second meal period by

 4   the end of the tenth hour of work.

 5                  Defendants also have failed to pay Plaintiffs and Class Members one (1) hour of

 6   pay for each off-duty meal period that they have been denied. Defendants’ conduct described

 7   herein violates California Labor Code §§226.7 and 512 and Title 8 of the California Code of

 8   Regulations §11090.

 9                  Therefore, Plaintiffs and members of the putative Class are entitled to

10   compensation for Defendants’ failure to provide meal periods, plus interest, expenses, and costs

11   of suit pursuant to California Labor Code §§226.7(b) and Title 8 of the California Code of

12   Regulations §11090.
                                    FIFTH CAUSE OF ACTION
13                Failure to Provide Rest Periods, or Compensation in Lieu Thereof
14             California Labor Code §§ 226.7 and Cal. Code Regs., Title 8 § 11090 ¶ 12
                    Plaintiffs hereby reallege and incorporate by reference the paragraphs above as
15
     though fully set forth herein.
16
                    California Labor Code §226.7 and Title 8 of the California Code of Regulations §
17
     11050, ¶ 12 requires Defendants to authorize and permit rest periods to Plaintiff and members of
18
     the proposed Class at the rate of ten minutes net rest time per four hours or major fraction thereof.
19
                    Defendants employ and/or jointly employ Plaintiffs and the Class.
20
                    FedEx does nothing to authorize and permit rest periods that are in compliance
21
     with the Labor Code and the Wage Order. FedEx’s only arguable policy as to breaks of any kind
22
     is to have its long-haul team Drivers comply with the DOT regulations, which do not provide for
23
     breaks, aside from the 30-minutes of non-driving time after 8 hours of driving.
24
                    Even if Drivers manage to take some kind of “break” from time to time, these
25
     “breaks” are not duty free or free from the possibility of interruption. The Drivers are required to,
26
     and/or subject to being required to perform non-diving tasks during such time.
27
                    Under both California Labor Code § 226.7 and Title 8 of the California Code of
28
     Regulations §11090, ¶ 12, an employer must pay an employee who was denied a required rest
                                                     -31-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 32 of 46


 1   period one (1) hour of pay at the employee’s regular rate of compensation for each workday that

 2   the rest period was not provided.

 3                   At all relevant times herein, Defendants have failed to perform their obligations to

 4   authorize and permit Plaintiffs and Class Members to take rest periods as set forth above.

 5                   Defendants also failed to pay Plaintiffs and Class Members one (1) hour of pay for

 6   each rest period they have been denied. Defendants’ conduct described herein violates California

 7   Labor Code §§ 226.7 and Title 8 of the California Code of Regulations §11090.

 8                   Therefore, Plaintiffs and members of the putative Class are entitled to

 9   compensation for Defendants’ failure to authorize and permit rest periods, plus interest, and costs

10   of suit pursuant to California Labor Code §§ 226.7(b), and Title 8 of the California Code of

11   Regulations § 11090.

12                                 SIXTH CAUSE OF ACTION
                                  Failure to Pay Minimum Wages
13                California Labor Code §§ 1182.11, 1182.12, 1194, 1197, and 1197.1
14                   Plaintiffs hereby reallege and incorporate by reference the allegations set forth
15   above as if fully set forth herein.
16                   During the applicable statutory period, California Labor Code §§1182.11, 1182.12
17   and 1197, and the Minimum Wage Order were in full force and effect and required that the Class
18   members receive the minimum wage for all hours worked at a rate not less than nine dollars
19   ($9.00) per hour from July 1, 2014 to December 31, 2015; and at a rate not less than ten dollars
20   ($10.00) per hour commencing on January 1, 2016.
21                   Defendants employ and/or jointly employ Plaintiffs and the Class.
22                   The Class members, including Mr. Overpeck and Mr. Sterling, have regularly
23   worked 60 or more hours, and often over 100 hours per week, for Defendants. They have worked
24   tirelessly to comply with FedEx’s policies and meet its expectations.
25                   The Drivers are not paid at all—much less at the statutory minimum wage—for a
26   large portion of these hours. For example, long-haul team Drivers are not paid for the extensive
27   time they must spend confined to the truck’s cramped “sleeper berth” while the truck is in motion
28   (being driven by the other “team” Driver), even though the Class members—including Mr.

                                                     -32-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 33 of 46


 1   Overpeck—are under Defendants’ control while they wait in the truck’s sleeper berth entirely for

 2   FedEx’s benefit. This time is compensable as a matter of law.

 3                  Nor are the Drivers fully compensated for time spent performing other non-driving

 4   tasks, including but not limited to loading, scanning packages, performing truck inspections,

 5   fueling, hooking and unhooking truck trailers, tending to truck breakdowns and maintenance

 6   issues, coordinating with customers and delivery agents, and remaining in a standby capacity for

 7   transports to be made available, among other tasks.

 8                  Defendants’ unlawful compensation scheme has denied Plaintiffs and the Class

 9   the minimum wages to which they are entitled under the law. As explained above, Plaintiffs and

10   members of the Class frequently have worked time for which they are not compensated even at

11   the statutory minimum wage, as determined by the Industrial Welfare Commission.

12                  Labor Code §1194.2 provides that, in any action under §1194 to recover wages

13   because of the payment of a wage less than minimum wage fixed by an order of the commission,

14   an employee shall be entitled to recover liquidated damages in an amount equal to the wages

15   unlawfully unpaid and interest thereon.

16                  Pursuant to Labor Code §218.6 or Civil Code §3287(a), Plaintiffs and other

17   members of the Class are entitled to recover pre-judgment interest on wages earned, but not paid

18   every pay period.

19                  As a direct and proximate result of the unlawful acts and/or omissions of

20   Defendants, Plaintiffs and members of the Class have been deprived of minimum wages in an

21   amount to be determined at trial, and are entitled to a recovery of such amount, plus liquidated

22   damages, plus interest thereon, attorneys’ fees, and costs of suit pursuant to Labor Code §§ 1194,

23   1194.2 and 1197.1.

24                                SEVENTH CAUSE OF ACTION
                                Failure to Pay Overtime Compensation
25                    California Labor Code §§ 510, 515.5, 1194, and 1198 et seq.
26                  Plaintiffs hereby reallege and incorporate by reference the paragraphs above as
27   though fully set forth herein.

28                  California Labor Code §§ 510 and 1198, and IWC Wage Order No. 9, §3, provides


                                                    -33-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 34 of 46


 1   that employees in California shall not be employed more than eight (8) hours in any workday or

 2   forty (40) hours in any workweek unless they receive additional compensation beyond their

 3   regular wages in amounts specified by law.

 4                   Defendants employ and/or jointly employ Plaintiffs and the Class.

 5                   Defendants have failed to pay Plaintiffs, and other members of the Class, overtime

 6   compensation for the hours they worked in excess of the maximum hours permissible by law

 7   under California Labor Code §§ 510 and 1198, and IWC Wage Order No. 9, §3. Defendants

 8   require and/or suffer and permit Plaintiffs and other members of the Class to work hours in excess

 9   of 8 in a day and 12 in a day.

10                   Defendants’ failure to pay additional, premium rate compensation to Plaintiffs and

11   members of the Class for their overtime and double time hours worked has caused Plaintiffs and

12   Class Members to suffer damages in amounts which are presently unknown to them but which

13   exceed the jurisdictional threshold of this Court and which will be ascertained according to proof

14   at trial.

15                   Pursuant to Labor Code §218.6 or Civil Code §3287(a), Plaintiffs and other

16   members of the Class are entitled to recover pre-judgment interest on wages earned, but not paid

17   every pay period.

18                   As a direct and proximate result of the unlawful acts and/or omissions of

19   Defendants, Plaintiffs and Class Members have been deprived of overtime and double time

20   compensation in an amount to be determined at trial. Plaintiffs and other members of the class

21   request recovery of overtime and double time compensation according to proof, interest,

22   attorney’s fees and costs of suit pursuant to California Labor Code §§1194(a), 554, 1194.3 and

23   1197.1, as well as the assessment of any statutory penalties against Defendants, in a sum as

24   provided by the California Labor Code and/or other statutes.

25                                   EIGHTH CAUSE OF ACTION
                                Failure to Keep Accurate Payroll Records
26                              California Labor Code §§ 1174 & 1174.5
27                   Plaintiffs hereby reallege and incorporate by reference the allegations set forth
28   above as if fully set forth herein.

                                                    -34-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 35 of 46


 1                   Defendants employ and/or jointly employ Plaintiffs and the Class.

 2                   California Labor Code §1174 requires Defendants to maintain payroll records

 3   showing the actual hours worked daily by Plaintiff and the Class members.

 4                   Defendants knowingly, intentionally, and willfully have failed to maintain payroll

 5   records showing the actual hours worked by Plaintiffs and the Class members as required by

 6   California Labor Code §1174 and in violation of §1174.5. As a direct result of Defendants’ failure

 7   to maintain payroll records, Plaintiff and the Class members have suffered actual economic harm

 8   as they have been precluded from accurately monitoring the number of hours they have worked

 9   and thus seeking all accrued minimum wages and agreed upon wages. As a direct and proximate

10   result of the unlawful acts and/or omissions of Defendants, Plaintiffs and the Class members are

11   entitled to recover damages and civil penalties in an amount to be determined at trial, plus interest,

12   attorneys’ fees, and costs of suit.

13                                    NINTH CAUSE OF ACTION
                              Failure to Furnish Accurate Wage Statements
14                                     California Labor Code § 226
15                   Plaintiffs hereby reallege and incorporate by reference the paragraphs above as

16   though fully set forth herein.

17                   California Labor Code §226(a) provides that every employer must furnish each

18   employee with an accurate itemized wage statement, in writing, showing nine pieces of

19   information, including: 1) gross wages earned; 2) total hours worked by the employee; 3) the

20   number of piece-rate units earned and any applicable piece rate if the employee is paid on a piece

21   rate basis; 4) all deductions, provided that all deductions made on written orders of the employee

22   may be aggregated and shown as one item; 5) net wages earned; 6) the inclusive dates of the

23   period for which the employee is paid; 7) the name of the employee and the last four digits of his

24   or her social security number or an employee identification number other than a social security

25   number; 8) the name and address of the legal entity that is the employer; and 9) all applicable

26   hourly rates in effect during the pay period and the corresponding number of hours worked at
27   each hourly rate by the employee.

28                   California Labor Code §226(e)(1) provides that an employee suffering an injury


                                                      -35-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 36 of 46


 1   as a result of a knowing and intentional failure to provide a statement accurately itemizing the

 2   information set forth in Labor Code §226(a), then the employee is entitled to recover the greater

 3   of all actual damages or fifty-dollars ($50.00) for the initial violation and one-hundred dollars

 4   ($100.00) for each subsequent violation, up to a maximum of four-thousand dollars ($4,000.00).

 5                  California Labor Code §226(e)(2) provides that an employee is deemed to suffer

 6   injury if the employer fails to provide wages statements that show, among other items, the amount

 7   of the gross wages or net wages paid to the employee during the pay period, the total hours worked

 8   by the employee during the pay period, all deductions, and all applicable hourly rates in effect

 9   during the pay period. Plaintiffs’ and the Class members’ wage statements do not comply with

10   these requirements, including because they do not show the Class Members actual employer and

11   address, but rather the name and address of the ISP, nor do they show the accurate amount of

12   gross or net wages and deductions, and do not show all applicable hourly rates. Accordingly,

13   Plaintiffs and the class members have suffered injury as a result of Defendant’s violations of

14   California Labor Code §226.

15                  Defendants employ and/or jointly employ Plaintiffs and the Class.

16                  Defendants intentionally and willfully failed to furnish Plaintiff and Class

17   members with timely, accurate, itemized statements showing total hours worked, gross wages

18   earned, net wages earned, and the applicable hourly rates as required by California Labor Code

19   §226(a).

20                  Plaintiffs and the Class members have been injured by Defendants’ violation of

21   California Labor Code §226(a) because they have been denied their legal right to receive and their

22   protected interest in receiving, accurate, itemized wage statements, and could not promptly and

23   easily ascertain from the wage statement alone their total hours worked, gross wages earned, net

24   wages earned, and the applicable hourly rates, among other required information.

25                  Plaintiffs and Class Members have also been injured as a result of having to bring

26   this action to obtain correct wage information following Defendants’ refusal to comply with many
27   requirements of the California Labor Code. As a result, Defendants are liable to Plaintiffs and

28   Class members, for the amounts, penalties, attorneys’ fees, and costs of suit provided by


                                                    -36-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 37 of 46


 1   California Labor Code §226(e).

 2                   Pursuant to Labor Code §218.6 and/or Civil Code §3287(a), Plaintiffs and other

 3   members of the Class are entitled to recover pre-judgment interest on wages earned, but not paid

 4   every pay period.

 5                   Plaintiffs, on behalf of themselves and the proposed Class, request an assessment

 6   of penalties as stated herein and other relief as described below.

 7                   Plaintiffs, on behalf of themselves and all others similarly situated, seek all unpaid

 8   compensation, damages, penalties, interest and attorneys’ fees and costs, recoverable under

 9   applicable law set forth below.

10                                    TENTH CAUSE OF ACTION
                                          Waiting Time Penalties
11                                   California Labor Code §§ 201-203
12                   Plaintiffs hereby reallege and incorporate by reference the allegations set forth
13   above as if fully set forth herein.
14                   California Labor Code §201 requires an employer who discharges an employee to
15   pay all compensation due and owing to said employee immediately upon discharge. California
16   Labor Code §202 requires an employer to promptly pay compensation due and owing to said
17   employee within seventy-two (72) hours of that employee’s termination of employment by
18   resignation. California Labor Code §203 provides that if an employer willfully fails to pay
19   compensation promptly upon discharge or resignation, as required under California Labor Code
20   §§201-202, then the employer is liable for waiting time penalties in the form of continued
21   compensation for up to thirty (30) work days.
22                   Defendants employ and/or jointly employ Plaintiffs and the Class.
23                   Members of the Class have left their employment with Defendants during the
24   statutory period. Defendants willfully failed and refused, and continue to willfully fail and refuse,
25   to timely pay minimum wages, overtime compensation and sums wrongfully deducted from
26   compensation to proposed Class Members whose employment with Defendants have ended or
27   been terminated at any point during the statutory period. As a result, Defendants are liable to
28   Plaintiffs and other formerly employed members of the proposed Class for waiting time penalties,

                                                      -37-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 38 of 46


 1   together with interest thereon, attorneys’ fees, and costs of suit, under California Labor Code

 2   §203.

 3                   Plaintiffs, on behalf of the proposed Class, request waiting time penalties pursuant

 4   to California Labor Code §203 and as described below.

 5                                ELEVENTH CAUSE OF ACTION
                         Unfair Competition and Unlawful Business Practices
 6                     California Business and Professions Code §§ 17200, et seq.
 7                   Plaintiffs hereby reallege and incorporate by reference the allegations set forth
 8   above as if fully set forth herein.
 9                   California Business and Professions Code §17200 defines unfair competition to
10   include, “unlawful, unfair or fraudulent business practices.”
11                   Plaintiffs and all proposed Class members are “persons” within the meaning of
12   Business and Professions Code §17204, who have suffered injury in fact and have lost money or
13   property as a result of Defendants’ unfair competition.
14                   Defendants have been committing, and continue to commit, acts of unfair
15   competition by engaging in the unlawful, unfair and fraudulent business practices and acts
16   described in this Complaint, including, but not limited to:
17              i.   Violations of the Common Law, including fraudulent misrepresentation and
18                   conversion;
19             ii.   violations of California Labor Code §§ 1197, 1197.1, 1198;
20            iii.   violations of California Labor Code § 510;
21            iv.    violations of California Labor Code §§ 226.7 and 512;
22             v.    violations of California Code Regulations, Title 8 § 11090 ¶¶ 7, 11, and 12;
23            vi.    violations of California Labor Code §§ 204, 221-223 and 400-410;
24           vii.    violations of California Labor Code §§ 1174 and 1174.5;
25           viii.   violations of California Labor Code §226; and
26            ix.    violations of California Labor Code §§ 201-202.
27                   Plaintiffs reserve the right to identify additional unfair and unlawful practices by
28   Defendants as further investigation and discovery warrants.

                                                     -38-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 39 of 46


 1                   As a result of its unlawful and/or unfair acts, Defendants have reaped and continue

 2   to reap unfair benefits and illegal profits at the expense of Plaintiffs and proposed Class members.

 3   Defendants’ unlawful and/or unfair conduct has also enabled Defendants to gain an unfair

 4   competitive advantage over law-abiding employers and competitors.            Defendants must be

 5   enjoined from this activity and made to restore to Plaintiffs and proposed Class members their

 6   wrongfully withheld benefits, wages (and interest thereon), and related statutory penalties,

 7   pursuant to Business and Professions Code §§ 17202 and 17203.

 8                   Business and Professions Code §17203 provides that the Court may restore to an

 9   aggrieved party any money or property acquired by means of unlawful and unfair business

10   practices.

11                   Plaintiffs seek a court order requiring an audit and accounting of the employer-

12   sponsored benefits and payroll records to determine the amount of restitution of the value of all

13   employee benefits and all unpaid wages owed to themselves and members of the proposed Class,

14   according to proof, as well as a determination of the amount of funds to be paid to current and

15   former employees that can be identified and located pursuant to a court order and supervision.

16                   Plaintiffs, on behalf of themselves and the proposed Class, request restitution of

17   unpaid wages, wage premiums, injunctive relief and other relief as described below.

18                                TWELFTH CAUSE OF ACTION
                  Statutory Penalties Pursuant to PAGA (Labor Code §§2698, et seq.)
19                             (On behalf of All Aggrieved Employees)
20                   Plaintiffs hereby reallege and incorporate by reference the allegations set forth
21   above as if fully set forth herein.
22                   At all times herein set forth, the Private Attorneys General Act of 2004 (PAGA)
23   applied to Defendants’ employment of Plaintiffs and the proposed Class members.
24                   At all times herein set forth, the PAGA provided that any provision of law under
25   the California Labor Code that provides for a civil penalty to be assessed and collected by the
26   Labor and Workforce Development Agency (LWDA) for violations of the California Labor Code
27   may, as an alternative, be recovered through a civil action brought by an aggrieved employee on
28   behalf of himself and other current or former employees pursuant to procedures outlined in

                                                     -39-
                       CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 40 of 46


 1   California Labor Code § 2699.3.

 2                    A civil action under PAGA may be brought by an “aggrieved employee,” any

 3   person that was employed by the alleged violator and against whom one or more of the alleged

 4   violations was committed.

 5                    Plaintiffs have been employed by Defendants and the alleged violations were

 6   committed against them during their time of employment and they are, therefore, aggrieved

 7   employees. Plaintiffs and other employees are “aggrieved employees” as defined by California

 8   Labor Code §2699(c) in that they are all current or former employees of Defendants, and one or

 9   more of the alleged violations were committed against them.

10                    At all times herein set forth, the PAGA provided that for the violation of any Labor

11   Code provision that does not itself contain a civil penalty, there are established civil penalties of

12   $100 for each aggrieved employee per pay period for the initial violation and $200 for each

13   aggrieved employee per pay period for each subsequent violation. Cal. Lab. C. § 2699(f).

14                    Pursuant to California Labor Code section 2699.3, an aggrieved employee, such

15   as Plaintiffs, may pursue a civil action arising under PAGA after the following requirements have

16   been met:

17               i.   The aggrieved employee must file written notice online with the LWDA and by

18                    certified mail to the employer of the specific provisions of the California Labor

19                    Code alleged to have been violated, including the facts and theories to support the

20                    alleged violations;

21            ii.     The notice filed with the LWDA must be accompanied by a filing fee of seventy-

22                    five dollars ($75);

23           iii.     The LWDA shall notify the employer and the aggrieved employee or

24                    representative by certified mail that it does not intend to investigate the alleged

25                    violations within sixty (60) calendar days of the postmark date of the notice

26                    received pursuant to paragraph (1). Upon receipt of that notice or if no notice is
27                    provided within sixty-five (65) calendar days of the postmark date of the notice

28                    given, the aggrieved employee may commence a civil action pursuant to Section


                                                      -40-
                        CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 41 of 46


 1                  2699.

 2                  On August 27, 2018, Plaintiff Overpeck provided written notice online to the

 3   LWDA and by certified mail to Defendants of the specific provisions of the California Labor

 4   Code alleged to have been violated, including the facts and theories to support the alleged

 5   violations.

 6                  It has now been more than 65 days since Mr. Overpeck’s notice, and the LWDA

 7   has not provided notice of its intent to investigate. Accordingly, Plaintiffs have satisfied the

 8   administrative prerequisites under California Labor Code Section 2699.3(a) to recover civil

 9   penalties against Defendants for violations of California Labor Code stated above.

10                  Plaintiffs and the other aggrieved employees are entitled to and seek to recover

11   civil penalties for Defendants’ violations of the Labor Code during the applicable limitations

12   period in the following amounts:

13             i.   For violations of California Labor Code Section 226.8(a), Fifteen Thousand

14                  Dollars ($15,000.00) for each of Defendants’ violations in addition to any other

15                  penalties or fines permitted by law (penalty amounts established by California

16                  Labor Code § 226.8(b)) or for pattern and practice violations of California Labor

17                  Code Section 226.8(a), Twenty-Five Thousand Dollars ($25,000.00) for each of

18                  Defendants' violations in addition to any other penalties or fines permitted by law

19                  (penalty amounts established by California Labor Code § 226.8(c));

20            ii.   For violations of California Labor Code Sections 200, 201, 202, 226.7, and 1198,

21                  one hundred dollars ($100.00) for each aggrieved employee per pay period for

22                  each initial violation and two hundred dollars ($200.00) for each aggrieved

23                  employee per pay period for each subsequent violation (penalty amounts

24                  established by California Labor Code § 2699(f)(2));

25           iii.   For violations of California Labor Code Section 1197, one hundred dollars

26                  ($100.00) for each aggrieved employee per pay period for each initial violation
27                  and two hundred dollars and fifty ($250.00) for each aggrieved employee per pay

28                  period for each subsequent violation regardless of whether the initial violation is


                                                    -41-
                      CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
     Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 42 of 46


 1               intentionally committed (penalty amounts established by California Labor Code

 2               § 1197.1);

 3        iv.    For violations of California Labor Code Sections 221 and 223 one hundred dollars

 4               ($100.00) for each aggrieved employee for each initial violation and two hundred

 5               dollars ($200.00) for each aggrieved employee for each subsequent or willful

 6               violation, plus 25 percent of the amount unlawfully withheld. (penalty amounts

 7               established by California Labor Code §225.5);

 8         v.    For violations of California Labor Code Section 510 and 512 and Wage Order No.

 9               9 Sections 3, 9, 11, and 12, fifty dollars ($50.00) for each aggrieved employee for

10               each initial violation for pay period for which the employee was underpaid and

11               one hundred dollars ($100.00) for each underpaid employee for each pay period

12               for which the employee was underpaid (penalty amounts established by

13               California Labor Code § 558);

14        vi.    For violations of California Labor Code Section 1174, five hundred dollars

15               ($500.00) for each of Defendants' violations in addition to any other penalties or

16               fines permitted by law (penalty amounts established by California Labor Code §

17               1174.5);

18        vii.   For violations of California Labor Code Section 226, two hundred fifty dollars

19               ($250.00) per employee for initial violation and one thousand dollars ($1,000.00)

20               per employee for each subsequent violation (penalty amounts established by

21               California Labor Code § 226.3); and

22       viii.   For violations of California Labor Code Section 558, fifty dollars ($50.00) for

23               initial violation, fifty dollars ($50.00) for each underpaid employee for each pay

24               period for which the employee was underpaid in addition to an amount sufficient

25               to recover unpaid wages; for each subsequent violation, one hundred dollars

26               ($100.00) for each underpaid employee for each pay period for which the
27               employee was underpaid in addition to an amount sufficient to recover underpaid

28               wages.


                                                 -42-
                   CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
      Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 43 of 46


 1                     Pursuant to California Labor Code Section 2699(g), Plaintiffs, on behalf of

 2   themselves and the other aggrieved employees, are entitled to an award of reasonable attorneys’

 3   fees and costs.

 4                                         PRAYER FOR RELIEF
 5          WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Class they seek to
 6   represent in this action, request the following relief:
 7              a. That the Court determine that this action may be maintained as a class action
 8                     under Federal Rules of Civil Procedure, Rule 23;
 9              b. For an order appointing Plaintiffs as representatives of the Class
10              c. For an order appointing Plaintiffs’ attorneys as Class Counsel;
11              d. That the Court find that Defendants have been in violation of the Common Law
12                     by engaging in fraudulent misrepresentation and conversion;
13              e. For an order that requires FedEx to pay or otherwise credit Plaintiffs and the
14                     Class for all employee benefits to which they are retroactively entitled, as
15                     restitution of damages incurred as a direct and proximate result of Defendants’
16                     fraudulent misrepresentation and conversion;
17              f. That the Court find that Defendants have been in violation of applicable
18                     provisions of the California Labor Code and IWC Wage Order No. 9 by failing
19                     to pay each member of the proposed Class for all hours worked, including
20                     minimum wages and wages at the designated rate;
21              g. That the Court find that Defendants have been in violation of California Labor
22                     Code §§226.7 and 512 by failing to provide Plaintiffs and members of the Class
23                     with meal periods and therefore owe compensation under California Labor Code
24                     §226.7(b) with respect to violations of California Code of Regulations, Title 8
25                     §11090, ¶¶ 7 and 11;
26              h. That the Court find that Defendants have been in violation of California Labor
27                     Code §§226.7 by failing to authorize and permit rest periods for Plaintiffs and

28                     members of the Class, and therefore owe compensation under California Labor


                                                       -43-
                         CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
     Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 44 of 46


 1             Code §226.7(b) with respect to violations of California Code of Regulations,

 2             Title 8 §11090, ¶ 12;

 3          i. That the Court find that Defendants have violated the recordkeeping provisions

 4             of California Labor Code §§ 1174 and 1174.5 as to Plaintiffs and the Class;

 5          j. That the Court find that Defendants have been in violation of California Labor

 6             Code § 226 by failing to timely furnish Plaintiffs and members of the Class with

 7             itemized statements accurately showing the identity and address of the employer,

 8             total hours worked, vacation benefits, bonus benefits, and wages earned by each

 9             of them during each pay period;

10          k. That the Court find that Defendants have been in violation of California Labor

11             Code §§201 and 202 and therefore owe waiting time penalties under California

12             Labor Code §203 for willful failure to pay all compensation owed at the time of

13             termination of employment to Plaintiffs and Class members;

14          l. That the Court find that Defendants have committed unfair and unlawful

15             business practices, in violation of California Business and Professions Code

16             §17200, et seq., by their violations of the Common Law, Labor Code and Wage

17             Orders as described above;

18          m. That the Court order an accounting of the employer-sponsored benefits and

19             payroll records and/or driver logs to determine what restitution is owed and to

20             whom, pursuant to California Business and Professions Code §17203;

21          n. That the Court award to Plaintiffs and the proposed Class members

22             compensation and restitution for the value of all benefits withheld and wages

23             owed, including minimum wages, wages at the designated rate, and overtime, for

24             all wage deductions, for the value of all meal and rest periods that were not

25             provided or authorized by Defendants, and for all reasonable and necessary

26             business expenses incurred by Drivers;
27          o. Prejudgment interest under Cal. Lab. C. § 218.6; Cal Civ. C. §§ 3287, 3289, and

28             other applicable law;


                                               -44-
                 CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
     Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 45 of 46


 1           p. That the Court award to Plaintiffs and the proposed Class members statutory

 2              and/or civil penalties as provided herein, including but not limited to Labor Code

 3              §§ 203, 210, 226, 2699(a), 2699(f), and California Business and Professions

 4              Code § 17202;

 5           q. That Plaintiff and the Class be awarded reasonable attorneys’ fees and costs

 6              pursuant to Labor Code §§ 203, 225.5, 226, 1194, 1197, 2699(g)(1), and 2804,

 7              Code of Civil Procedure § 1021.5, and/or other applicable law;

 8           r. Any and all other applicable statutory penalties, as provided by law; and

 9           s. For such other and further relief as this Court deems just and proper.

10

11                                             Respectfully submitted,
12   DATED: December 14, 2018                  SCHNEIDER WALLACE COTTRELL
13                                             KONECKY WOTKYNS

14
                                               By:     /s/ Nathan Piller
15                                                     Nathan B. Piller
                                                       Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

26
27

28


                                                -45-
                   CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
     Case 4:18-cv-07553-DMR Document 1 Filed 12/14/18 Page 46 of 46

                                           JURY DEMAND
 1

 2        Plaintiff demands a trial by jury on all issues so triable as a matter of right.

 3
     DATED: December 14, 2018                         SCHNEIDER WALLACE COTTRELL
 4                                                KONECKY WOTKYNS
 5

 6                                                By:     /s/ Nathan Piller
                                                          Nathan B. Piller
 7                                                        Attorneys for Plaintiff

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                   -46-
                    CLASS ACTION COMPLAINT AND LAW ENFORCEMENT ACTION
